Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-28-1997

Williams v. Runyon
Precedential or Non-Precedential:

Docket
97-5035




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Williams v. Runyon" (1997). 1997 Decisions. Paper 268.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/268


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 97-5035
                Williams   vs.   Runyon, et al



    The following modifications have been made to the Court's
Opinion issued on November 28, 1997 in the above-entitled appeal
and will appear as part of the final version of the opinion:


     On page 3, second line from the top, the last word "sex"
should be replaced with the word "sexual."

     On page 4, first line, the word "her" should be replaced
with the word "Williams'".

     On page 5 of the slip opinion, 10 lines from the bottom:
"Red. R. Civ. P." should be "Fed. R. Civ. P."

     On page 6, 5 lines into Section II, there should be a period
after "Fed."

     On page 6, 3 lines from the bottom, the word " defendants' "
preceding right to raise...' should be replaced with
"defendant's".

     On page 8, in the third full paragraph, the word   "the"
preceding "Williams had exhausted" should be deleted.

     On pages 8 and 9, the last two lines of each: "April 24,
1995" should be replaced with "April 24, 1996"



                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk

Dated: December 15, 1997